WOODLEY, Judge.
The information was in two counts, the second alleging the killing of Elvis Mason by appellant by negligence and carelessness while engaged in the unlawful act of operating a motor vehicle upon a public highway while intoxicated.
Both counts were submitted to the jury, and appellant was found “guilty as charged” and assessed a fine of $500.
It is well settled that it is a felony for an intoxicated driver of an automobile upon a public highway to kill another person by negligence, accident or mistake. Art. 802c V.A.P.C.; Jones v. State, 160 Texas Cr. Rep. 640, 274 S.W. 2d 400; Munoz v. State, 162 Texas Cr. Rep. 331, 285 S.W. 2d 729, and cases cited.
The authorities cited require that the conviction be set aside.
The judgment is reversed and the cause remanded.